IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                             No. 99-21060
                           Summary Calendar


     SONNY WILSON,

                                           Plaintiff-Appellant,

                                versus

     ROBERT N. QUADA; LISA
     HARRISON; MARTHA D.
     BLACKBURN; TEXAS DEPARTMENT
     OF CRIMINAL JUSTICE-INSTITUTIONAL
     DIVISION,

                                           Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-99-CV-3178
                       --------------------
                           May 18, 2000

Before REAVLEY, SMITH and DENNIS, Circuit Judges.

PER CURIAM:*

     Sonny Wilson’s complaints about unjustifiable burdens on his

mail to communicate with counsel and about retaliation against

him for filing grievances and complaints are matters for careful

consideration by the defendants and prison officials.    These

allegations would, if proved, justify federal court remedies.      By

our judgment in the present appeal, no determination of prior

facts is made.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-21060
                               -2-

     The burden on the courts and on prison officials by Wilson’s

complaints has to be considered also.    His history of dismissed

complaints, after trial and hearing, counts against him.   He has

another case with trial pending, and another case filed about the

same time as the present one.   The mere writing by him to the

court of additional complaints does not warrant more judicial

attention at the present. The district court did not abuse its

discretion in dismissing his case.

     AFFIRMED.